Marston, C. J.
This action was commenced by declaration, in the name of George Dilks as plaintiff. Personal service upon the defendant was obtained, but he did not appear. After his default had been entered and made absolute, a motion was made to amend the record so that the name of the plaintiff, wherever it occurred, should read George Wilks instead of George Dilks. Affidavits were read and filed in support of the motion, showing that the name Dilks was inserted by mistake, how it occurred, and that the defendant had knowledge of that fact and was not misled, and upon this showing an amendment was allowed and made, and judgment rendered in favor of the plaintiff. The amendment was proper, and comes clearly within previous decisions of this court. Final v. Backus, 18 Mich., 218; Barber v. Smith, 41 Mich., 138 and cases cited.
Judgment affirmed with costs.
The other Justices concurred.